Title: To Thomas Jefferson from Merchants and Marine Insurers of New York, 4 February 1806
From: Merchants and Marine Insurers of New York
To: Jefferson, Thomas


                        
                            
                        on or before 4 Feb. 1806
                     
                        
                        
                     The Memorial of the subscribers, Merchants and Marine Insurers in the city of New-York.
                  
                  Respectfully Sheweth,
                  That your memorialists have recently seen with surprize and regret, a letter published in various newspapers, said to have been written by the Minister Plenipotentiary of the United States, at Paris, to the French Minister of the Treasury, in the case of the ship New Jersey and her cargo.
                  Your memorialists consider some of the opinions, and sentiments, avowed by Mr. Armstrong on this occasion, manifestly erroneous, subversive of the plainest principles of justice, and in effect a flagrant breach of his duty. Instead of advocating the fair claim of American citizens, he becomes their most powerful opponent; instead of asserting and maintaining the maritime rights of the nation, we find him contending, that no compensation ought to be made, for property unjustly seized on the ocean, when insured; because underwriters have heretofore made a profit by their business. Your memorialists conceive any argument unnecessary, to shew the fallacy and absurdity of such reasoning, or the pernicious consequence it may have on our foreign commerce: they think proper however, to remark, that if the representative of our own government abandons the defence of our rights, we have no ground to hope that any of the belligerent powers will continue to respect them.
                  Your memorialists believe, that the interest of our country requires that prompt and decided measures should be taken, to prevent the evils that may ensue, from the promulgation of such doctrine, sanctioned by the name of an American Minister. They therefore pray that the President will take the same into his serious consideration, and afford such redress as he in his wisdom shall deem proper. 
                  Signed by the Presidents of the Marine Insurance Companies in this city, and by a number of our most respectable merchants.
                        
                    